DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.

3. 	Claims 1-10, 12-23 and 28-32 are pending upon entry of amendment filed on 8/9/21.

4.	      Applicant’s IDS filed on 12/13/21 has been acknowledged.

5.	      The following new ground of rejections are necessitated upon Applicant’s IDS filed on 12/13/21.

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-10, 12-23 and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 14-10 of U.S. Application No. 16/093,495.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘495 application recites a pharmaceutical composition comprising factor IX and X bispecific antibody in histidine-aspartate buffer readable upon claimed invention.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	 Claims 1-10, 12-23 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Pat. 9,334,331 in view of WO2007/092772 (IDS reference).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘331 patent recites a pharmaceutical composition comprising bispecific antibody comprising Factor IX and X that reads on claim 30.

The patented claims differ from the instant claimed invention in that it does not teach the use of basic amino acid aspartate or glutamate buffer as in claim 1 of the instant application. 




It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the buffer composition comprising cation/anion buffer as in the ‘772 publication into antibody formulation recited by the ‘331 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the buffer comprising histidine/arginine aspartate/glutamate improves stability of antibody.

9.	 Claims 1-10, 12-23 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of U.S. Pat. 10,759,870 in view of WO2007/092772 (IDS reference).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘870 patent recites a pharmaceutical composition comprising bispecific antibody comprising Factor IX and X that reads on claim 30.

The patented claims differ from the instant claimed invention in that it does not teach the use of basic amino acid aspartate or glutamate buffer as in claim 1 of the instant application. 

The ‘772 publication teaches antibody formulations with cationic amino acid and anions.  The cationic amino acid includes histidine and arginine and anions encompass aspartate and glutamate.  The concentration of cation and anion is 1-400mM and 1-200mM, respectively ([0072-0074], claims 1-23).  The ‘772 publication further teaches that the antibody is 1-

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the buffer composition comprising cation/anion buffer as in the ‘772 publication into antibody formulation recited by the ‘870 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the buffer comprising histidine/arginine aspartate/glutamate improves stability of antibody.

10.	No claims are allowable.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
January 10, 2022